DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse and without prejudice of claims 1-13 and 16-17 in the reply filed on 10/5/22 is acknowledged.  The traversal is on the ground(s) that – no arguments provided. 
Elected species: A – sol-gel process.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 17 is incomplete.

Claim Rejections - 35 USC § 102/1`03
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9 and 11-13 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gaddis et al (US 4,888,114).
	Claims recite a product including limitations of process of making. It is well established that such limitations are not patentable in a product claim – see “Product by process claims,”  MPEP 2113. Claims are rejected under 102/103 in such cases. The “fabrication” steps and “sol-gel process” are steps for the process of making.
	Gaddis teaches a composite membrane having porous sintered stainless-steel base membrane on which is coated TiO2 membrane layer, with penetration. See abstract. Sintered metal pore size is 0.5-10 microns. Gaddis does not explicitly teach the pore diameter of the TiO2 layer, but it will be less than that of the sintered metal because TiO2 layer penetrates in the metal layer. In addition, the particle size of TiO2 spherical particles is 0.3 microns. Therefore, the pore size of a layer of such particles closely stacked will be <0.3 microns by geometry. Pore size in that case would be the smallest opening size, which would be the space between three touching spheres. Assuming three circles of 0.3 diameter (example 1) touching one another, this space area is roughly 0.0225, or assuming an equilateral triangular opening, the size would be about 0.15 micron on one side). Actual opening (cross size) would then be roughly 0.13 micron. Therefore claims 1-7, 9 and 11-13  are anticipated or made obvious by Gaddis.

Claims 1-5, 7-13 and 16 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bookbinder et al (US 2011/0293917.)
	Bookbinder teaches various types of substrates and ceramic coatings thereon as seen in the examples. Particularly, example 4 has cordierite monolith with internal circular channels having cordierite coating. Pores sizes are within the range claimed in example 4 (3.8 micron and 0.38 micron respectively) and in [0034] which states teaches the coated membrane as in the range 0.5-30 micron and as a thin coat on the substrate. The coating is not described as penetrating into the substrate. The coating can be of different oxides of the same metal in Bookbinder – see substrate and coating materials. Combinations of honeycomb supports and slurries are given in claim 19 and [0060], and [0030] respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143. The examiner can normally be reached Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISHNAN S MENON/Primary Examiner, Art Unit 1777